United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Miami, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1279
Issued: December 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On April 29, 2013 appellant, through her attorney, filed a timely appeal from a March 28,
2013 merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
claim for a schedule award. Pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the schedule award
decision.
ISSUE
The issue is whether appellant is entitled to a schedule award for a permanent impairment
due to her accepted work injury.
FACTUAL HISTORY
On December 12, 2000 appellant, then a 44-year-old clerk, injured her left side and left
ankle when she fell on the floor. OWCP accepted the claim for a left ankle sprain, a left hip
1

5 U.S.C. § 8101 et seq.

contusion, a left shoulder strain, a concussion, an aggravation of migraines, an aggravation of
lumbalgia and a consequential injury of a pelvic prolapse. Appellant stopped work on
December 16, 2000 and returned to limited-duty employment on April 29, 2002. On June 25,
2003 she elected disability retirement from the employing establishment.
On July 13, 2012 appellant filed a claim for a schedule award. By letter dated July 31,
2012, OWCP requested that Dr. William Daniels, an attending Board-certified orthopedic
surgeon, submit an impairment evaluation utilizing the American Medical Association, Guides to
the Evaluation of Permanent Impairment (6th ed. 2009) (A.M.A., Guides).
In a report dated August 20, 2012, Dr. Daniels discussed appellant’s complaints of pain
in the low back, left hip, shoulder and ankle. He measured range of motion of the upper and
lower extremities and diagnosed ankle sprain, a hip contusion, a sprain of the shoulder and upper
arm, concussion, migraine and lumbago. Citing the tables and pages of the sixth edition of the
A.M.A., Guides, Dr. Daniels found that appellant had a three percent left upper extremity
impairment due to her shoulder contusion, a three percent left lower impairment due to her hip
contusion and a one percent left lower extremity impairment due to her ankle strain. He stated
that he did not consider appellant’s low back or thoracic back pain in his impairment rating but
instead limited his evaluation to the shoulder, hip and ankle.
By decision dated October 1, 2012, OWCP denied appellant’s claim for a schedule
award. It found that Dr. Daniels did not sufficiently explain how the impairment of her upper
and lower extremities was causally related to her December 12, 2000 employment injury.
On October 8, 2012 appellant, through her attorney, requested a telephone hearing before
an OWCP hearing representative. At the telephone hearing, held on January 16, 2013, counsel
asserted that OWCP had accepted her conditions as employment related and thus Dr. Daniels did
not have to address causation.
By decision dated March 28, 2013, OWCP’s hearing representative affirmed the
October 1, 2012 decision. She found that Dr. Daniels did not supply adequate rationale to show
that the rated impairment resulted from the employment injury. The hearing representative noted
that appellant had not received care for her ankle, hip or shoulder since 2002.
LEGAL PRECEDENT
The schedule award provision of FECA,2 and its implementing federal regulations,3 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. FECA
does not specify the manner in which the percentage of loss shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the

2

Id. at § 8107.

3

20 C.F.R. § 10.404.

2

A.M.A., Guides as the uniform standard applicable to all claimants.4 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.5
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with OWCP’s medical adviser
providing rationale for the percentage of impairment specified.6
ANALYSIS
OWCP accepted that appellant sustained a left ankle sprain, a left hip contusion, a left
shoulder strain, a concussion, an aggravation of migraines, an aggravation of lumbalgia and a
consequential injury of a pelvic prolapse due to a December 12, 2000 employment injury. On
July 13, 2012 she filed a claim for a schedule award. In an impairment evaluation dated
August 20, 2012, Dr. Daniels diagnosed ankle sprain, a hip contusion, a sprain of the shoulder
and upper arm, concussion, migraine and lumbago. He reviewed appellant’s complaints of
continued back, left hip, left shoulder and left ankle pain. Dr. Daniels applied the A.M.A.,
Guides and concluded that she had a three percent left upper extremity impairment due to her
shoulder sprain, a three percent left lower impairment due to her left hip contusion and a one
percent left lower extremity impairment due to her ankle sprain.
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP medical adviser for an opinion concerning the percentage of
impairment using the A.M.A., Guides.7 Dr. Daniels’ report was not forwarded to an OWCP
medical adviser for review and thus it did not comply with its procedures. For this reason, the
Board will set aside the March 28, 2013 decision and remand the case to OWCP. On remand,
OWCP should have a medical adviser evaluate Dr. Daniels’ August 20, 2012 report and provide
an opinion concerning the extent of appellant’s impairment in accordance with the A.M.A.,
Guides. After such further development as may be necessary, it shall render a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

4

Id. at § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.5(a) (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010).
6

See Federal (FECA) Procedure Manual, Part 2 -- id. at Chapter 2.808.6(f) (February 2013); Tommy R. Martin,
56 ECAB 273 (2005).
7

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the March 28, 2013 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this opinion of the Board.
Issued: December 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

